DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 14 March 2022.  As directed by the amendment: claim 32 has been amended. Thus, claims 11-15, 17-29 & 32-35 are presently pending in this application.
Applicant’s amendments, in combination with the examiner’s amendment below, have overcome the objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 16 May 2022, following an interview with Daniel E. Venglarik and David M. Arvesen on 11 May 2022.
The application has been amended as follows: 
IN THE CLAIMS: 

Claim 34. 	The fluid delivery system of claim 32, wherein the internal cavity of the housing for the reactive pulsation dampener is formed by removing of a housing of a charge-free pulsation dampener.

Reasons for Allowance
Claims 11-15, 17-29 & 32-35 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claims 11-15 & 17-29 were previously allowed in a notice of allowance issued 19 August 2021, prior to a request for continued examination (RCE) filed by the applicant on 19 November 2021 which added claims 32-35. Claims 11-15 & 17-29 are allowed for the same reasons as set forth in the previous notice of allowance. 
Regarding claims 32-35, as best understood in view of the specification (e.g., para. 37, lines 14-16; para. 65) the term “reactive pulsation dampener” refers to a pulsation dampener with no moving parts which relies on the compressibility of the process fluid for pulsation dampening (i.e. the pumped fluid reacts with a mass of system fluid and, optionally, a resistance device for dampening rather than utilizing a gas charge or mass of compression material, etc.). 
In view of the above, the prior art of record does not disclose or reasonably suggest the combination of limitations required by independent claim 32. Furthermore, the limitations of claim 32, when considered as a whole, are not otherwise rendered obvious in view of the prior art currently of record. As a result, claim 32 is allowable over the prior art. Claims 33-35 are allowable at least due to dependency on claim 32. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753